DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 15 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,826,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-28 are allowed. The prior art made of record teaches a system and method for detecting wireless communication jamming in a network comprising sensors to transmit wireless RF signal data to a hub, the hub configured to determine a sensor jamming event and contact the authorities via the internet. The system is alternatively configured to transmit the sensor data by audio to other devices which in turn determine the hub device has detected a jamming attack and use a wired or wireless cellular network connection to send an emergency signal to authorities, see Filson et al. US 9,787,424. However, the prior art of record do not teach the sensor unit of the monitoring system determines a radio frequency jamming event is occurring at the property, encoding the senor data into one or more audio tones representing the sensor data and providing for output the audio tones representing the sensor data. The “audio tones” represent sensor data generated by a sensor for detection by a monitor control unit to identify a jamming event where the “audio tones” comprise ultrasonic audio tones, see claim 5, which are not an audible alert to the user on the property.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644